Case 4:11-cr-00014-MAC-CAN Document 54 Filed 01/07/19 Page 1 of 1 PageID #: 218




                                                                 1?T C !
                                                                    > l J rN 1 -.-Sf
                     >$
                                       VO /ier
                                                                Clerk, l/. , District Court
                                                                     Texas Eastern


         Cast,


                           (2 flcp c
                                J C rx i~Z



                      Q id Jit            9 dL-




         ~X uP<e /J d-L
                                                  r&zL    Ae Pasc*?
         .ffl ,


                          iJB                     _ vc<p e,                        j -
                             nA'          pc        - iJ&X'Xld
                             td
                             PMc
                             i? <Bsk
                                                    / tag S' -
